United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2112
                      ___________________________

                                 Margie Gregor

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                       Submitted: December 30, 2015
                          Filed: January 13, 2016
                               [Unpublished]
                              ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.
       Margie Gregor appeals the district court’s1 order affirming the Commissioner’s
denial of disability insurance benefits after her hearing before an administrative law
judge (ALJ). Following careful de novo review, and for the reasons explained below,
we conclude that substantial evidence in the record as a whole supports the denial of
Gregor’s application. See Perks v. Astrue, 687 F.3d 1086, 1091, 1093 (8th Cir. 2012)
(standard of review).

       For reversal, Gregor challenges the ALJ’s determination that her fibromyalgia
and musculoskeletal complaints failed to meet or equal a listing, and argues that the
ALJ’s determination is undermined by additional evidence: a post-hearing report
prepared by her treating rheumatologist, James Logan, M.D.2 Upon careful de novo
review, we conclude that Gregor failed to meet her burden of showing the requisite
major dysfunction of a joint with the necessary clinical evidence and resulting
inability to ambulate effectively, see 20 C.F.R Pt. 404, Subpt. P, App. 1 § 1.02 (major
dysfunction of a joint); or deformity in one major peripheral weight-bearing joint
resulting in inability to ambulate effectively, see 20 C.F.R. Pt. 404, Subpt. P, App. 1
§ 14.09 (inflammatory arthritis); Sullivan v. Zebley, 493 U.S. 521, 530-31 (1990)
(claimant has burden of establishing impairments meet or equal listing). We further
conclude that Dr. Logan’s report did not undermine the ALJ’s determination, because
it was a conclusory checkbox form that cited no medical evidence; provided little to
no elaboration; and expressed limitations that were not reflected in treatment notes or
medical records. See Anderson v. Astrue, 696 F.3d 790, 793-94 (8th Cir. 2012).



      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
        Gregor’s arguments challenging the ALJ’s determination of her residual
functional capacity are not properly before us, as she failed to raise this matter to the
district court. See Pelkey v. Barnhart, 433 F.3d 575, 580 (8th Cir. 2006) (arguments
not articulated before district court are waived).

                                          -2-
The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                _____________________________




                                  -3-